Citation Nr: 0933294	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1962 to May 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 


FINDING OF FACT

A claimed neck disability was not present in service or for 
many years thereafter, nor is it shown to be related to any 
in-service incident.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic.  Continuity is 
also required where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Arthritis, however, may be presumed to have been 
incurred in service if it becomes manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137 38 
C.F.R. §§ 3.307(a), 3.309(a).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

In this case, the Veteran claims he has a neck disability 
related to his service as a B-47 pilot in the Air Force.  
Specifically, he contends that it is related to the G-forces 
he encountered in his over 800 hours of flying combat 
aircraft.  The Veteran's claim must be denied, however, as 
the Veteran did not suffer from neck pain or disability in 
service or for many years thereafter, and his current neck 
complaints are not shown by competent medical evidence to be 
related to any incident in service.  

A review of the Veteran's service treatment records reveals 
that he was not treated for complaints of neck pain during 
his more than 11 years in the Air Force.  While the records 
are replete with his treatment for lower back pain and 
migraines (conditions for which he is now service-connected), 
there are no records of any complaints of or treatment for 
neck pain.  In December 1973, some five months prior to 
separation, though the Veteran was treated for 
spondylolisthesis in his lower back, he made no mention of 
neck pain.

There is also no evidence of any neck complaints within one 
year of service.  The Veteran remained a member of the Air 
Force Reserve following his separation from active service.  
In a March 1975 physical, the Veteran made note of his 
headaches but did not refer to any neck pain.  In that same 
physical, his health was found to be excellent.  None of the 
other VA or private treatment records are probative, as they 
do not reflect neck complaints within a year of his service.

Further, the Veteran's own statements underscore the fact 
that any neck problems were not present for years after 
service.  In a May 2005 statement in support of his claim, 
the Veteran wrote that even when he filed his claim, he was 
not experiencing any neck problems other than soreness.  More 
importantly, the Veteran stated that he did not receive any 
treatment for neck pain while on active duty, and that his 
symptoms began in November 2003.  This history places the 
date of onset as being almost 30 years after separation from 
active service.  In making its decision, the Board may 
consider the length of the period following service where the 
Veteran did not report the symptoms being complained of in 
the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 
(Fed. Cir. 2000).  The Board finds the 30 year gap between 
the Veteran's service and his later complaints of neck pain 
to be probative.  

The Veteran alleges that his neck problems are related to the 
G-forces he experienced as a pilot and to the strain that 
wearing a parachute in-flight put on his neck.  However, no 
medical expert has made this same conclusion, and the Veteran 
is not competent to render an opinion as to the causation or 
etiology of any medical disability.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the Board finds that a neck disability was not 
present in service or for many years thereafter.  
Accordingly, the Board concludes that a neck disability was 
not incurred in or aggravated by his active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 2006, 
the Court of Appeals for Veterans Claims ruled that VA must 
inform claimants of all five elements of a service connection 
claim, including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no 
possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained both the Veteran's service treatment 
records and his VA medical records.  The RO also obtained the 
private treatment records for which the Veteran provided a 
release to obtain.  The Board notes that the evidence already 
of record is adequate to allow resolution of the appeal.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there 
is no competent showing that any neck disorder the Veteran 
currently experiences is related to his active service.  The 
Veteran has not presented evidence of continuity of 
symptomatology, and no competent medical evidence suggests 
that there may be a link to service.  Absent such a nexus, a 
VA examination is not required.  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a neck disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


